Citation Nr: 0739349	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a recurrent 
dislocation of the left patella, currently evaluated as 30 
percent disabling, to include entitlement to a 10 percent 
rating prior to December 8, 2004.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left hand disability, status-post lunate fusion of left 
wrist, claimed as secondary to the service-connected 
recurrent dislocation of the left patella.

3.  Entitlement to service connection for fractured ribs, 
claimed as secondary to the service-connected recurrent 
dislocation of the left patella.

4.  Entitlement to service connection for a torn ligament of 
the right little finger, claimed as secondary to the service-
connected recurrent dislocation of the left patella.

5.  Entitlement to service connection for loss of teeth, 
claimed as secondary to the service-connected recurrent 
dislocation of the left patella.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to extraschedular consideration.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denied an evaluation in excess of 10 
percent for the veteran's service-connected recurrent 
dislocation of the left patella.


This matter also comes to the Board on appeal from a December 
2002 rating decision in which the RO in Sioux Falls, South 
Dakota, denied reopening a claim of service connection for 
scaphoid capitate and lunate fusion of left hand, and denied 
entitlement to service connection for a torn ligament of the 
right or left little finger, loss of teeth, and fractured 
ribs, each claimed as secondary to the service-connected 
recurrent dislocation of the left patella.  The RO also 
denied entitlement to a TDIU and referral for extraschedular 
consideration.

Jurisdiction over the veteran's appeal was ultimately 
transferred to the RO in Lincoln, Nebraska.  In an April 2005 
rating decision, the Lincoln RO granted an increased rating 
of 30 percent for the service-connected recurrent dislocation 
of the left patella, effective December 8, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of an increased rating for dislocation of the left patella 
remains in appellate status.

In July 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Unfortunately, 
the tape recording of that hearing could not be obtained.  
The veteran was informed of that fact by letter and given 
another opportunity for a hearing, if he wished.  Although 
the veteran and his attorney initially requested the 
opportunity to testify at another hearing, the attorney later 
withdrew the request, and asked that the Board proceed with 
adjudication of the issues on appeal.

The issues of entitlement to service connection for loss of 
teeth and a torn ligament of the right little finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  During the pendency of this appeal both before and after 
December 8, 2004, the manifestations of the veteran's 
service-connected recurrent dislocation of the left patella 
have more closely approximated the criteria for severe 
instability of the knee with limitation of flexion to 30 
degrees and limitation of extension to 10 degrees, taking 
into account the additional limitation caused by pain and 
other symptoms.

2.  In an August 1985 rating decision, service connection was 
denied for a left wrist injury, schaphoid capitate lunate 
fusion, as secondary to a service-connected disability.

3.  Evidence received since the August 1985 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a left 
hand disability when this evidence is considered by itself or 
in connection with the evidence previously assembled.

4.  A left hand disability, status-post lunate fusion of left 
wrist, and fractured ribs were caused by a service-connected 
disability.

5.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 30 percent for limitation 
of flexion in the left knee due to the service-connected 
recurrent dislocation of the left patella, both before and 
after December 8, 2004, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2007).

2.  Criteria for a separate evaluation of 30 percent for 
instability in the left knee due to recurrent dislocation of 
the left patella are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2007).

3.  Criteria for a separate evaluation of 10 percent, but no 
more, for limitation of extension in the left knee due to the 
service-connected recurrent dislocation of the left patella 
are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2007).

4.  The evidence submitted since the RO's final August 1985 
rating decision is new and material; thus, the claim of 
service connection for a left hand disability, status-post 
lunate fusion, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

5.  A left hand disorder is proximately due to or a result of 
the veteran's service-connected recurrent dislocation of the 
left patella.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2007).

6.  Fractured ribs are proximately due to or a result of the 
veteran's service-connected recurrent dislocation of the left 
patella.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

7.  Criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

8.  The claim for extraschedular consideration is moot.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321, 4.16 (2007)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the fully favorable decision with respect to the claims 
of service connection for a left hand disability and rib 
fractures, and entitlement to a TDIU, the Board finds that 
any issue with regard to the timing or content of the VCAA 
notice provided to the veteran is moot or represents harmless 
error.

Similarly, as will be discussed below, the Board is granting 
separate disability ratings for the service-connected 
recurrent dislocation of the left patella and these ratings 
combine under the provisions of 38 C.F.R. § 4.25 (2007) to a 
60 percent rating.  As the combined evaluations for 
disabilities at or below the knee shall not exceed a 60 
percent disability rating, as provided by 38 C.F.R. § 4.71a, 
Diagnostic Code 5162 (2007), the veteran has now been awarded 
the maximum schedular rating available for a knee disability 
and a higher schedular rating is prohibited by the provisions 
of 38 C.F.R. § 4.68 (2007).  Thus, the decision as to the 
increased rating claim is also fully favorable and any issue 
with regard to the timing or content of the VCAA notice 
provided to the veteran is moot or represents harmless error.  

II.  Increased Rating Claim

A.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  Painful motion with joint or 
periarticular pathology and unstable joints due to healed 
injury are recognized as productive of disability entitled to 
at least a minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Hicks v Brown, 8 Vet. App. 
417, 421 (1995).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
As noted, the combined evaluations for disabilities at or 
below the knee shall not exceed a 60 percent disability 
rating, as provided by 38 C.F.R. § 4.71a, DC 5162.

Under Diagnostic Code (DC) 5257, other impairment of the 
knee, a 10 percent disability evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.

DCs 5260 and 5261 are utilized to rate limitation of flexion 
and extension of the knee joint.  38 C.F.R. § 4.71a, DCs 5260 
and 5261.  Under DC 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, DC 
5260.

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, DC 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under DCs 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 
Fed. Reg. 63,604 (1997).  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering DCs 5260 and 
5261 together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

B.  Analysis - Recurrent dislocation of the left patella

The record reflects that, in a February 1974 rating decision, 
the veteran was awarded service connection for recurrent 
dislocation of the left patella.  The RO assigned a 10 
percent rating for that disability under the criteria of DC 
5257.  At that time, the evidence of record showed that the 
veteran had injured his left knee prior to entering the 
military, but that he subsequently experienced recurring 
dislocations while on active service.  Following separation 
from service, he reinjured his left knee on several 
occasions, which included one accident involving a hammer and 
another accident in which he twisted his knee while working 
on a railroad.  He underwent several surgical procedures, 
including a medial and lateral meniscectomy and patellectomy.

Based on this record, the RO found that the veteran had a 
preexisting left knee injury that had been aggravated during 
military service, and that service connection was warranted 
for recurrent dislocation of the left patella.  The RO, 
however, denied service connection for the residuals of 
internal derangement of the left knee with three 
arthrotomies, including a medial and lateral meniscectomy and 
patellectomy, with traumatic arthritis and synovitis.  The RO 
essentially found that these disabilities were related to his 
post-service injuries and were not related to his service-
connected recurrent dislocation of the left patella.  The 
veteran appealed that decision, and, in June 1975, the Board 
affirmed the RO's determination by denying service connection 
for the residuals of his post-service injuries.  

Following the Board's decision, the veteran underwent 
reconstruction of the left quadriceps patellar tendon 
mechanism and repair of chronic lateral dislocation of the 
left knee.  In a January 1976 decision, the Board also denied 
service connection for the residuals of that procedure as 
secondary to service-connected recurrent dislocation of the 
patella.  The Board essentially found that the bulk of his 
problems with respect to the left knee were shown to be the 
result of post-service injuries, including the impairment 
that led to his most recent surgery, and were unrelated to 
his service-connected disability.

It is clear from the aforementioned evidence that the veteran 
has a very complex medical history with respect to his left 
knee.  He clearly experienced recurrent dislocations during 
service for which service connection was established in 1974.  
He also sustained several post-service injuries, and service 
connection for the residuals of those injuries were denied in 
two final Board decisions.  Although service connection was 
denied for those post-service injuries, a review of recent 
medical evidence establishes that it is now impossible to 
distinguish between the impairment resulting from his 
service-connected disability and the impairment resulting 
from his post-service injuries.  VA examiners who have 
evaluated symptoms and manifestations of his left knee 
disability since 2000 make no such distinction, and private 
physicians have specifically concluded that making such a 
distinction is impossible.

The Board recognizes that the dispositions of 1974 and 1976 
decisions are final, and the Board wishes to make clear that 
it is not herein granting service connection for the 
veteran's post-service injuries.  Nevertheless, the Board 
believes that, given the length of time that has passed, the 
complex nature of the veteran's medical history with respect 
to the left knee, and the findings noted upon recent medical 
examination, it is now impossible to distinguish between the 
manifestations in the left knee that are attributable to the 
original service-connected disability, and the manifestations 
that are attributable to the post-service injuries.  Thus, 
for the purposes of this decision, the Board will presume 
that all symptoms and manifestations shown to be present in 
the left knee are related to his service-connected 
disability.

Turning to the appropriate disability rating, the Board notes 
that the veteran's left knee disability was initially 
evaluated as 10 percent disabling under DC 5257, but that his 
rating was recently increased to 30 percent under DC 5260 for 
limitation of flexion, effective December 8, 2004.  In the 
recent case of Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court considered the question of whether 
it is appropriate to apply staged ratings when assigning an 
increased rating in a manner similar to what is done at the 
initial rating stage pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  In answering the question in the 
affirmative, the Court holds that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, in addressing his claim for an 
increased rating, the Board will also consider whether a 30 
percent rating was warranted under DC 5260 at any time during 
the pendency of the current appeal prior to December 2004.

In this regard, the Board notes that a February 2001 clinical 
note contains a finding of "limited ROM" and, in a June 
2002 letter, a VA physician notes that the veteran had almost 
no range of motion in his knee.  A subsequent August 2002 
report from a private physician describes the left knee as 
essentially "fused."  Thereafter, during the October 2002 
VA examination, extension was found to be limited to 5 
degrees, and the examiner noted that the veteran was 
essentially unable to flex his knee, thus essentially 
limiting flexion to 5 degrees.  Such a degree of limitation 
of flexion does support the assignment of a 30 percent rating 
under DC 5260.  Similarly, in a VA examination conducted in 
July 2003, flexion was found to be limited to 19 degrees.  
Such a degree of limitation of motion also supports the 
assignment of a 30 percent rating under DC 5260. 

Therefore, although the RO assigned a 30 percent rating under 
DC 5260 from December 8, 2004, which corresponds to the date 
of a report of a private orthopedic examination, the Board 
finds that a 30 percent rating is also warranted under DC 
5260 for the entire period of the pendency of this appeal.  
As a 30 percent rating is the maximum allowable under DC 
5260, it is not necessary to consider whether 38 C.F.R. §§ 
4.40, 4.45, or 4.59 are applicable.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

With respect to limitation of extension, the Board notes that 
examinations conducted in October 2002 and July 2003 showed 
that extension was limited to 5 degrees, which is not of such 
severity as to warrant a compensable rating under DC 5261.  
In addition, the report of a private orthopedic examination 
in December 2004 showed no limitation of extension.  The 
Board recognizes, however, that there is evidence of pain on 
motion, weakness, lack of endurance, and other findings that 
result in additional functional loss.  In fact, the October 
2002 VA examiner specifically found that extension was 
limited to 8 degrees if pain was taken into account.  While 
subsequent examiners did not specifically attempt to quantify 
whether additional extension resulted during flare-ups or due 
to his complaints of pain and other symptoms, the record 
reflects frequent and continuous reports of severe pain.  
Therefore, taking into account the additional functional loss 
caused by pain and other symptoms, pursuant to the Court's 
holding in Deluca, the Board finds that a 10 percent rating 
is warranted under DC 5261 for the entire period of this 
appeal, as the manifestations of his disability more closely 
approximate the limitation of extension to 10 degrees.

In short, for the reasons and bases set forth above, the 
Board concludes that separate ratings of 30 percent under DC 
5260 and 10 percent under DC 5261 are warranted for the 
entire period of the current appeal.  See VAOPGCPREC 9-2004.

As noted, General Counsel has held that separate ratings can 
be awarded under DCs 5257, and under DCs 5260 and 5261, 
because these codes do not contemplate overlapping 
symptomatology.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98 
(1998).  Accordingly, the Board has considered whether a 
separate rating is warranted under DC 5257.

In this regard, the Board notes that outpatient treatment 
records contain numerous references to the veteran having 
fallen due to his left knee having given way.  There is 
conflicting evidence of record, however, regarding whether 
these falls are due to instability or weakness.  For example, 
in the June 2002 letter from a VA physician, the veteran's 
repeated falls were attributed directly to instability in the 
knee.  Similarly, in the reports of the October 2002 and July 
2003 VA examinations, the examiners again found that the 
veteran's multiple falls were due to instability in his knee.  
These examiners also noted that they were unable to perform 
McMurray's testing due to the severe disability present in 
the left knee, and the July 2003 examiner noted that he could 
not perform anterior drawer testing.  Thus, the results of 
repeated VA examination suggest that the veteran experiences 
severe instability in his left knee.  In the report of the 
private December 2004 orthopedic examination, however, it was 
noted that examination revealed no ligamentous laxity to 
posterior Lachman's, varus, or valgus testing.  That 
examination report also contained findings of possible 
exaggerated behavioral responses from the veteran.  

Despite the findings noted in the December 2004 report, the 
greater weight of competent medical evidence suggests that 
the veteran's left knee disability is manifest by severe 
instability, which several physicians have identified as the 
cause of his multiple falls.  Furthermore, to the extent that 
the source of the falls is in doubt, the Board notes that 
regulations provide for an analogous rating when there is an 
unlisted condition if the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2007).  In this case, the veteran has clearly experienced 
repeated falls as a result of his left knee disability.  Even 
if the mechanism behind those falls is not precisely the type 
of instability contemplated by the criteria of DC 5257, the 
consequence is the same, and the weight of the evidence 
supports the assignment of a 30 percent rating under DC 5257 
for the entire period of this appeal.

Having granted a 30 percent rating under DC 5257, as well as 
a 30 percent rating under DC 5260 and a 10 percent rating 
under DC 5261, the Board notes that the disability ratings 
assigned for the manifestations of the veteran's left knee 
disability now combine to a 60 percent rating under 38 C.F.R. 
§ 4.25.  As noted above, , the combined evaluations for 
disabilities at or below the knee shall not exceed a 60 
percent disability rating, as provided by 38 C.F.R. § 4.71a, 
DC 5162.  Consequently, the veteran has now been awarded the 
maximum schedular rating available for a knee disability.  A 
higher schedular rating is prohibited by the provisions of 38 
C.F.R. § 4.68.  Therefore, consideration of other diagnostic 
codes applicable to the knee, such as DCs 5256 or 5258, is 
not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258 (2007).

In summary, the Board concludes that the evidence supports 
the grant of a 30 percent rating under DC 5257, a separate 30 
percent rating under DC 5260, and a separate 10 percent 
rating under DC 5261, for the entire pendency of the current 
appeal.  Thus, the benefit sought on appeal has been awarded 
to the maximum extent allowable under the applicable law and 
regulations.

III.  New and Material Evidence - Left Hand Disability

The veteran is seeking to reopen his previously denied claim 
of entitlement to service connection for lunate fusion of the 
left wrist.  This claim was denied by the RO in a 1985 rating 
decision.  The record reflects that the RO has reopened the 
veteran's claim; however, the Board is required to address 
the issue of reopening despite the RO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

For claims filed on and after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

In an August 1985 rating decision, the RO denied service 
connection for a left wrist injury, characterized as 
schaphoid capitate lunate fusion, which had been claimed as 
secondary to service-connected recurrent dislocation of the 
left patella.  The RO acknowledged that the veteran had 
repeatedly injured his left wrist in falls, but found that 
these falls were due to his nonservice-connected knee 
injuries, and not his service-connected recurrent 
dislocations of the patella.  The veteran was notified of the 
denial in a August 1985 letter, including his appeal rights, 
and he did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Based upon the evidence of record, the Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for a left wrist disability.  
Additional medical evidence has been received during the 
course of the appeal reflecting additional injuries to his 
left wrist and hand, as well as medical opinions suggesting 
that these falls are secondary to his service-connected 
disability.  Thus, the claim is considered reopened.  As 
such, the reopened claim of entitlement to service connection 
will be addressed in greater detail below.

IV.  Service Connection Claims

A.  Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, effective October 10, 2006.  However, as 
will be discussed below, the Board is awarding service 
connection for the claimed disabilities on the basis that 
they were proximately caused by the service-connected 
disability, rather than aggravated.  Thus, the changes to 
38 C.F.R. § 3.310 are not for application in this case.  

B.  Analysis - Left Hand and Fractured Ribs

The veteran is seeking service connection for a left hand 
disability and fractured ribs, as secondary to his service-
connected recurrent dislocation of the patella.  The RO 
acknowledged that the veteran sustained these injuries as a 
result of falls caused by his left knee giving way; however, 
the RO concluded that the falls were secondary to impairment 
caused by the residuals of his post-service knee injuries for 
which service connection had been denied, and were not 
related to his service-connected recurrent dislocation of the 
left patella.  

As discussed in detail above, the Board finds that it is 
impossible from the record as it is currently constituted to 
distinguish between the manifestations that are attributable 
to the service-connected disability, and the symptoms that 
are attributable to the post-service injuries of the left 
knee.  Thus, for the purposes of this decision, and having 
resolved all doubt in the veteran's favor, the Board has 
presumed that all symptoms and manifestations shown to be 
present in the left knee are related to his service-connected 
disability.  Most significantly, this includes the veteran's 
repeated falls, which were the basis for an award of a 30 
percent rating under DC 5257.

Having found that repeated falls are a manifestation of his 
service-connected left knee disability, the Board notes that 
medical records show that, in August 1984, the veteran fell 
on his left wrist and was complaining of pain over the distal 
radius and wrist.  He reported that his left leg had given 
out.  Subsequent medical records show continued complaints 
regarding the left wrist, and, in December 1984, the veteran 
underwent a left wrist fusion.  He subsequent sustained 
further injury in March 1985 when he fell again, and the cast 
he was wearing broke.  He was recasted, and the wound was 
shown to be healing well two months later.  

Subsequent treatment records show regular complaints of pain 
regarding the left wrist and hand, and reports of numerous 
falls onto his left hand.  For example, in a November 1993 VA 
clinical note, it was noted that the veteran frequently fell 
and had damaged his left wrist as a result.  It was noted 
that he was status-post fusion and was complaining of a dull, 
aching pain in his wrist.  Similar notations are contained 
throughout the medical records over the next decade.  In a 
June 2002 letter, a VA physician noted that the veteran had a 
near total loss of function of the left hand as a result of 
his repeated falls, which the physician attributed to his 
left knee disability.  Similar conclusions were noted by 
private physicians in letters dated in August 2002 and 
December 2004.

Following a complete review of the record, the Board finds 
that the weight of competent and probative evidence 
establishes that the veteran's service-connected recurrent 
dislocation of the left patella is the proximate cause of his 
current left hand disability.  Furthermore, with respect to 
the claimed rib fractures, the Board notes that an October 
2002 VA clinical records shows that the veteran complained of 
pain in the left rib cage localized to the left fifth rib 
cage areas at the midaxillary line.  He reported that he had 
hurt himself in a fall secondary to his knee disability, and 
was concerned that he had sustained a rib fracture.  X-rays 
were obtained, which revealed an old fracture involving the 
left posterior rib, and healing fractures of the left 
anterior fifth and sixth rib.  The VA examining physician 
diagnosed rib fractures.  In light of this record, the Board 
also finds that the veteran's recurrent dislocation of the 
left patella is the proximate cause of his rib fractures.  

In summary, the Board concludes that the evidence supports 
grants of service connection for a left wrist/hand disorder 
and the residuals of rib fractures as secondary to his 
service-connected left knee disability.  Thus, the benefits 
sought on appeal are granted.

V.  Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  A 
total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §4.16(a).  The central inquiry is, "whether 
the veteran's service- connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training and 
previous work experience, but not to his age or any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

As a consequence of this decision, the veteran now has a 
single service-connected disability that is rated as 60 
percent disabling.  Although the veteran's service-connected 
recurrent dislocation of the left patella has been evaluated 
separately under different diagnostic codes, these separate 
ratings combine under 38 C.F.R. § 4.25 to total a 60 percent 
evaluation.  Because that 60 percent rating represents the 
separate manifestations of a single service-connected 
disability, the Board finds that the criteria of 38 C.F.R. 
§ 4.16(a) are met.  Furthermore, there is substantial 
evidence of record showing that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of that service-connected disability.  Specifically, a 
VA physician concluded as such in a June 2002 letter and, in 
the report of the July 2003 VA examination, it was noted that 
the veteran was clearly unable to do any type of manual 
labor, and that his chronic pain and now service-connected 
wrist disability would prevent him from doing any type of 
desk work.  In an August 2002 letter, a private physician 
also concluded that the veteran's disability essentially 
prevented him from engaging in most activities required 
during an eight hour work-day.

Based on the foregoing, the Board concludes that the weight 
of evidence supports the veteran's claim for TDIU.  In 
essence, he has been shown to be unable to follow a 
substantially gainful occupation due to service-connected 
disabilities.  Thus, the benefit sought on appeal is granted.

VI.  Extraschedular consideration

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) but who is unemployable by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  As the veteran 
has now met the schedular requirements of 4.16(a) and a TDIU 
has been awarded on that basis, the claim for extraschedular 
consideration is moot.

ORDER

A 30 percent under DC 5260 for the recurrent dislocation of 
the left patella is granted for the entire appeal period, 
subject to the laws and regulations governing the award of 
monetary benefits

A separate 30 percent rating under DC 5257 for recurrent 
dislocation of the left patella is granted for the entire 
appeal period, subject to the laws and regulations governing 
the award of monetary benefits.

A separate 10 percent rating under DC 5261 for recurrent 
dislocation of the left patella is granted for the entire 
appeal period, subject to the laws and regulations governing 
the award of monetary benefits.

Service connection for a left wrist/hand disability, status-
post lunate fusion of left wrist, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for rib fractures is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The claim for extraschedular consideration is dismissed as 
moot.


REMAND

The veteran is also seeking service connection for loss of 
teeth as secondary to his service-connected recurrent 
dislocation of the left patella.  

Missing teeth may be compensable for rating purposes under DC 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity") if such 
ratings are based on trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, DC 9913 (2007) [emphasis 
added].

The medical evidence of record includes an October 1999 
clinical record in which it was noted that the veteran 
reported falling on three steps and knocking out front teeth.  
No examination of the mouth was conducted, and the veteran 
was referred to the dental clinic.  Similarly, in May 2004, 
the veteran was seen for a regular appointment and he 
reported having fallen and knocking out several front teeth.  
He indicated that he would like to be seen by the dental 
clinic.  No examination of the mouth was performed, but the 
examiner scheduled him for a dental consultation.

The Board has been unable to locate the record of 
consultations with the dental clinic in the claims file.  
Additionally, there is no evidence of record showing which 
specific teeth are at issue.  Therefore, the Board finds that 
this issue must be remanded so that dental records can be 
obtained, and the nature of his reported injuries can be 
clarified.  The Board further finds that a VA dental 
examination would also assist in identifying all teeth that 
have been lost as a result of trauma, rather than periodontal 
disease.

The veteran is also seeking service connection for a torn 
ligament of the right little finger as secondary to his 
service-connected recurrent dislocation of the left patella.  
The Board has been unable to identify medical evidence 
diagnosing a torn ligament of the right little finger 
secondary to a fall.  However, there is substantial medical 
evidence showing that the veteran has repeatedly fallen due 
to his knee disability, including an October 2000 clinical 
note in which he reported some soreness and pain in his right 
hand after a fall, although examination revealed no fracture 
or injury at that time.  In light of this evidence, the Board 
finds that a VA examination is warranted to clarify whether 
the veteran has a current disability of the right little 
finger secondary to a fall resulting from his left knee 
disability pursuant to 38 C.F.R. § 3.159(c)(4) and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA dental records 
since October 1999. 

2.  Arrange for a dental examination to 
determine the nature and extent of tooth 
loss sustained as a result of falls 
secondary to knee disability.  The claims 
folder must be made available to the 
examiner and the examiner is requested to 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has 
sustained loss of teeth secondary to his 
knee disability, and, if so, the nature 
and extent of such loss.  The examiner is 
advised that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  All 
opinions expressed must be supported by 
complete rationale.

3.  Arrange for an appropriate examination 
to determine the nature and etiology of 
the claimed right little finger 
disability.  The examiner should conduct 
an examination of the veteran's right hand 
and provide all appropriate diagnoses.  As 
to each disability found, the examiner 
should comment as to whether it is at 
least as likely as not (a 50-50 degree of 
probability) that the disability is 
secondary to service-connected left knee 
disability.  All opinions expressed must 
be supported by complete rationale.

4.  Following completion of the foregoing 
and any other indicated development, 
readjudicate the claims on appeal.  If the 
benefits sought on appeal are not granted, 
an appropriate supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
provided an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Kristi Barlow 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


